Case 6:18-cr-00016-RWS-KNM Document 178-1 Filed 10/29/18 Page 1 of 1 PageID #: 2055




                       United States Court of Appeals
                                     FIFTH CIRCUIT
                                  OFFICE OF THE CLERK
    LYLE W. CAYCE                                                TEL. 504-310-7700
    CLERK                                                     600 S. MAESTRI PLACE
                                                             NEW ORLEANS, LA 70130



                                October 30, 2018

   Mr. David O’Toole, Clerk
   United States District Court
   Tyler Division

   Dear Clerk,
   I am forwarding a notice of appeal erroneously sent to us. We
   have noted the date received here. When you file the notice of
   appeal, please use that date, see FED. R. APP. P. 4(d).


                                      Sincerely,
                                      LYLE W. CAYCE, Clerk


                                      By: _________________________
                                      Christina A. Gardner, Deputy Clerk
                                      504-310-7684
   cc: Mr. Heon Jong Yoo
